 



EXHIBIT 10.2

FIRST AMENDED AND RESTATED MEMBERS AGREEMENT

     This FIRST AMENDED AND RESTATED MEMBERS AGREEMENT is made as of this 22nd
day of April, 2003 (the “Agreement”) among CASINO AMERICA OF COLORADO, INC., a
Colorado corporation (“Isle Colorado”), ISLE OF CAPRI CASINOS, INC. (f/k/a
Casino America, Inc.), a Delaware corporation (“Isle of Capri”), BLACKHAWK GOLD,
LTD., a Colorado corporation (“Blackhawk Gold”), and NEVADA GOLD & CASINOS,
INC., a Nevada corporation (“Nevada Gold”). Isle Colorado and Blackhawk Gold are
sometimes herein referred to as the “Members” or individually as a “Member.”

     WHEREAS, Isle Colorado and Blackhawk Gold are the members of Isle of Capri
Black Hawk L.L.C., a Colorado limited liability company (the “Company”), and are
parties to a Second Amended and Restated Operating Agreement of the Company,
dated as of the date of this Agreement (the “Operating Agreement”);

     WHEREAS, Isle Colorado is a wholly owned subsidiary of Isle of Capri and
Blackhawk Gold is a wholly owned subsidiary of Nevada Gold;

     WHEREAS, the Company was initially formed for the purpose of developing,
constructing and operating a casino and related facilities in Black Hawk,
Colorado (the “Isle Black Hawk”);

     WHEREAS, the Company entered into stock purchase agreements on December 24,
2002 (the “Stock Purchase Agreements”), to purchase the Colorado Central Station
Casino in Black Hawk, Colorado (the “Central Station”), and the Colorado Grande
Casino in Cripple Creek, Colorado (the “Grande” and, together with the Central
Station, the “Additional Facilities” and, together with the Isle Black Hawk, the
“Facilities”);

     WHEREAS, in connection with the purchase of the Additional Facilities, the
Company will enter into that certain First Amended and Restated Credit Agreement
dated April       , 2003 (the “Credit Agreement”), by and among the Company,
various financial institutions, Canadian Imperial Bank of Commerce, as
Administrative Agent, and CIBC World Markets Corp., as Lead Arranger, on such
terms as approved by the Managers;

     WHEREAS, the Company intends to further develop and improve the Isle Black
Hawk and the Central Station pursuant to the development plan attached hereto as
Exhibit B (the “Development Plan”);

     WHEREAS, the Company has entered into a Second Amended and Restated
Management Agreement, dated as of the date hereof (the “Isle Black Hawk
Management Agreement”), with Isle of Capri pursuant to which Isle of Capri will
manage the Isle Black Hawk;

     WHEREAS, the Company has entered into management agreements, in
substantially the same form and on substantially the same terms as the Isle
Black Hawk Management Agreement, with Isle of Capri pursuant to which Isle of
Capri will manage each of the Additional Facilities (collectively with the Isle
Black Hawk Management Agreement, the “Management Agreements”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the parties hereto wish to amend and restate the Members
Agreement, dated as of July 29, 1997, among the parties hereto, to set forth
certain agreements with respect to the operation of the Company, the acquisition
of the Additional Facilities, the Development Plan and the parties’ respective
rights and obligations.

     NOW, THEREFORE, the parties agree as follows:

ARTICLE 1:

OWNERSHIP INTEREST AND DEFINITIONS

1.1 Ownership. The parties agree that the respective percentage Ownership
Interests as of the date of this Agreement are as follows: Isle Colorado – 57%
and Blackhawk Gold – 43%.

1.2 Definitions. Capitalized terms not otherwise defined in Exhibit A hereto
shall have the respective meanings ascribed for those terms in the Operating
Agreement, applicable to both singular and plural forms, for all purposes of
this Agreement.

ARTICLE 2:

ACQUISITION AND DEVELOPMENT PLAN

2.1 General Intent. The Members anticipate that certain expenditures will be
made in order to consummate the acquisition of the Additional Facilities and to
complete the Development Plan (including feasibility studies, advisory fees and
expenses, development planning, construction and regulatory approvals). Except
as specifically set forth herein, the Members anticipate that these costs will
be funded solely by the Company with proceeds from operations and with proceeds
from the Credit Agreement.

2.2 Employee Costs. Except as otherwise expressly provided in this Agreement or
in the Management Agreements, each Member will be separately responsible for its
own payroll and benefit expense of its employees and independent contractors
with respect to the Development Plan or Company business.

2.3 Debt Financing; Capital Commitment. Except for previously contributed
capital contributions, the Members acknowledge and agree that, to the extent
commercially reasonable, the Company and the Development Plan will be funded
through debt financing. The Company shall incur no debt or liability for which
the Members or their respective Affiliates would be obligated in any way.
Without limiting the foregoing, no Member or Affiliate will be required to
guarantee or co-sign any loan made to the Company or any other obligation of the
Company.

2.4 Development Plan. The Company will use its reasonable commercial efforts to
complete the Development Plan. A description of the Development Plan is set
forth on Exhibit B attached hereto, and such plan (together with all actions
consistent therewith) is hereby approved by the Members.

2



--------------------------------------------------------------------------------



 



     Neither Isle Colorado nor any Affiliate shall be liable to the Company or
to Blackhawk Gold or its Affiliates for any losses, damages, liabilities or
expenses resulting or arising from the Development Plan, other than as a direct
and proximate result of the gross negligence or willful misconduct of Isle
Colorado or any of its Affiliates; and neither Isle Colorado nor any of its
Affiliates makes any representations or warranties as to the Development Plan or
its successful completion.

     Blackhawk Gold and its Affiliates will cooperate with Isle Colorado and
Isle of Capri in connection with the development of the Development Plan in all
reasonable respects, including without limitation, providing pertinent
information, documents or records or making appearances before regulatory
authorities whose approvals are required in connection therewith.

ARTICLE 3:

CAPITAL CONTRIBUTIONS

3.1 Additional Contributions. Except upon the agreement of all Members and upon
such terms and conditions as they may agree in writing, no Additional
Contributions will be required or permitted from the Members of the Company. Any
Member that provides any Additional Contribution shall receive a corresponding
credit to its capital account and its Ownership Interest shall be increased
proportionately with the increase in its capital account.

3.2 Default. If a Member fails to make a required Capital Contribution timely
when due, each other Member which is not in default will have the option to:



(a)   Make all or part of such Capital Contribution on its own behalf and
increase its Ownership Interest accordingly; or   (b)   Loan all or part of such
Capital Contribution amount to the Company, with such loan payable on demand and
with Interest (and such amount will be treated as a loan rather than as a
Capital Contribution).

     If there is more than one Member which is not in default in its required
Capital Contributions, the non-defaulting Members will agree among themselves as
to the allocation of any required Capital Contribution that is either
contributed or loaned, and if they do not agree, each such Member will be
entitled to contribute and to loan an amount equal to its proportionate share
(based on the ratio of their Capital Contributions previously made).

3.3 Loans by Members. Subject to terms of the Credit Agreement, the Members or
their Affiliates may loan money to the Company for Company purposes as provided
in the Operating Agreement, at the Interest rate.

3.4 Distributions. Unless the Members unanimously agree otherwise, the Company
will make distributions to its Members no later than forty five (45) days after
the end of each fiscal quarter of (a) amounts necessary to pay income tax at a
rate of 40% of taxable income allocated to each Member for each fiscal quarter
and (b) 100% of Excess Cash Flow (as defined below), determined on a fiscal
quarter basis. Notwithstanding the foregoing, the distributions to Members shall
not be in excess of that entitled to be made pursuant to any currently existing
indenture or

3



--------------------------------------------------------------------------------



 



credit facility entered into by the Company, provided that each Member has
agreed in writing to enter into such facility. As used herein, “Excess Cash
Flow” means EBITDA less (i) management fees, (ii) capital expenditures approved
by the Managers and actually paid, (iii) interest, (iv) tax distributions
actually paid to Members within forty five (45) days after the end of each
fiscal quarter, (v) scheduled principal payments and (vi) required offers to
repurchase notes pursuant to any currently existing credit facility entered into
by the Company.

ARTICLE 4:

MANAGEMENT

4.1 Unanimous Vote. The parties agree to cause the Managers appointed by them
not to cause the Company to effect any of the following matters without (i) the
unanimous consent of each of the other Managers and (ii) the unanimous consent
of the Members:



(a)   The making of material changes to the Development Plan attached hereto as
Exhibit B;   (b)   The adoption of any Annual Budget calling for capital
expenditures for such budgeted year in excess of $4,000,000;   (c)   A call for
Additional Contributions by the Members other than as provided for under
Section 3.1; and   (d)   Other than the incurrence of indebtedness under the
Credit Agreement, the incurrence of indebtedness outside of the normal operating
requirements of the Company in an outstanding amount which at any time exceeds
$1,000,000.

4.2 Annual Budgets. Isle Colorado will prepare an Annual Budget within a
reasonable time before the beginning of each Fiscal Year, including the budget
to be submitted under the Management Agreements. An Annual Budget will include
the amount of any Additional Contribution that is determined to be necessary or
desirable (to be made in the proportion of the Capital Contributions previously
made), and the date or dates on which such contribution to capital will be due.

ARTICLE 5:

SALE OF PROPERTY ON DISSOLUTION

5.1 Sale of Real Property on Dissolution. In connection with any liquidation of
the real property owned by the Company, together with any improvements thereon
(the “Property”), the Members agree to vote and to cause the Managers appointed
by them to vote to apply the following procedures in connection with such
liquidation:



(a)   The Company will seek to sell the Property, by listing it with a reputable
broker or through such other means as it may deem appropriate to maximize the
proceeds from the sale. The initial price at which the Property is offered for
sale shall be the then current fair market value of the Property, unless
otherwise agreed by all the Members.

4



--------------------------------------------------------------------------------



 



(b)   If any bona fide offer (the “Offer”) is made for the Property, and all the
Members deem the Offer acceptable, the Company shall sell the Property pursuant
to the Offer. If one Member deems the Offer acceptable (the “Selling Member”)
and another deems it unacceptable (the “Non-Selling Member”), the following
procedure shall apply: the Non-Selling Member shall have thirty (30) days from
the date it receives written notice of the Offer to exercise a right of first
refusal to purchase the Property on the same terms and conditions as contained
in the Offer. The Non-Selling Member shall exercise such right of first refusal
by written notice to the Selling Member within such thirty (30) day period,
which notice shall be accompanied by evidence, reasonably satisfactory to the
Selling Member, that the Non-Selling Member has a commitment to finance the
purchase of the Property. The purchase of the Property pursuant to the exercise
of the right of first refusal shall occur within sixty (60) days after exercise
of this right of first refusal. If the Non-Selling Member does not exercise its
right of first refusal, or if it is unable to adequately demonstrate the
availability of financing for the purchase, or if it does not close the purchase
within such sixty (60) day period, the Company shall sell the Property pursuant
to the Offer, or pursuant to any other Offer it may receive, the terms of which
are at least as favorable as those contained in the Offer.

ARTICLE 6:

DISPUTE RESOLUTION

6.1 Disputes. Except as to any disputes for which injunctive relief may be
available, in the event a dispute of any kind arises in connection with this
Agreement (including any dispute concerning its construction, performance or
breach), the parties to the dispute (who may be any combination of the Company
and any one or more of the Members) will attempt to resolve the dispute as set
forth in Section 6.2 before proceeding to arbitration as provided in
Section 6.3. All documents, discovery and other information related to any such
dispute, and the attempts to resolve or arbitrate such dispute will be kept
confidential to the fullest extent possible. This Article 6 shall not apply to
disputes arising under the Management Agreements.

6.2 Negotiation. If a dispute arises, any party to the dispute will give notice
to each other party. If the Company is not a party to the dispute, notice will
be given to the Company. After notice has been given, the parties in good faith
will attempt to negotiate a resolution of the dispute.

6.3 Arbitration. If, within 30 days after the notice provided in Section 6.2, a
dispute is not resolved through negotiation or mediation, the dispute will be
arbitrated. The parties to the dispute agree to be bound by the selection of an
arbitrator, and to settle the dispute exclusively by binding arbitration in
accordance with the following provisions:



(a)   All parties to the dispute will collectively select one arbitrator. If
they fail to do so within 45 days after the notice provided in Section 6.2, one
or more parties will request the American Arbitration Association to submit a
panel of five arbitrators who are qualified to resolve the matters in dispute
from which the choice will be made. The party requesting the arbitration will
strike first, followed by alternative striking until one name remains. A similar
procedure will be followed if there are more than two parties. The

5



--------------------------------------------------------------------------------



 



    parties may by agreement reject one entire list, and request a second list.
If selection by the above method is not completed within 90 days after the
notice provided in Section 6.2, or if there are more than four parties, then an
arbitrator will be selected by the American Arbitration Association. The
arbitrator so selected will then arbitrate the dispute in Denver, Colorado, and
issue an award.   (b)   To the extent consistent with the provisions of this
Article, the arbitration will be conducted under the Commercial Arbitration
Rules of the American Arbitration Association and in accordance with Colorado
law. The arbitrator’s decision will be made pursuant to the relevant substantive
law of the State of Colorado. The award of the arbitrator will be final, binding
and non-appealable. Judgment on the award may be entered in any court, state or
federal court having jurisdiction.   (c)   The fees and expenses of the
arbitrator, and the other direct costs of the arbitration, will be shared by the
parties to the dispute in equal proportions. Each party to the dispute will bear
all other costs and expenses as provided in Section 8.10. If one or more Members
are included in the arbitration because of their membership or former membership
in the Company, such group will collectively be treated as one party to the
dispute (through the Company as a party).

ARTICLE 7:

PRIVILEGED LICENSE PROTECTION

7.1 Regulatory Compliance. Each Member acknowledges that it and its agents and
Affiliates may be subject to licensing and other regulatory review and approval
procedures (“Regulatory Review”) by any federal or state governmental agency
which is authorized or empowered to regulate the gaming operations of the other
Member and its Affiliates (“Regulatory Authority”) in the jurisdictions
(domestic or foreign) in which such other Member and its Affiliates conduct or
propose to conduct gaming activities. Each Member agrees to cooperate fully and
to cause its Affiliates to cooperate fully with the representatives of all such
Regulatory Authorities in making applications, supplying information, providing
reports, attending licensing and other hearings, and otherwise cooperating with
and complying with the requirements of all such Regulatory Authorities so as not
to interfere with such Member’s or its Affiliate’s ability to develop new
business or to continue to conduct its existing business. Each Member agrees
that, in the event the Board of Directors of the other Member reasonably
determines based upon communications with a Regulatory Authority that such
Member or any of its Affiliates is likely to be determined unsuitable by a
Regulatory Authority (the “Problem Member”) and, as a result, the other Member
or its Affiliates may not be permitted to engage or to continue to engage in a
gaming activity (collectively a “Licensing Problem”), then, within the lesser of
one hundred fifty (150) days of notice of such event from the other Member to
the Problem Member or the applicable period prescribed by the appropriate
Regulatory Authority (provided the other Member timely notifies the Problem
Member of such a determination) the Problem Member shall (i) eliminate the
Licensing Problem to the reasonable satisfaction of the other Member’s Board or
(ii) transfer its rights and obligations hereunder and its Ownership Interest to
a Person reasonably acceptable to the other Member, who does not have a
Licensing Problem, and such Person shall be accepted as a Member of the Company
for all purposes. Any

6



--------------------------------------------------------------------------------



 



such transfer shall be subject to the terms and conditions contained in Article
13 of the Operating Agreement. In the event such transfer does not occur (or is
not subject to a binding contract for a bona fide sale to a Third Party to close
within thirty (30) days of the expiration of the one hundred fifty (150) day
period described above), or the Licensing Problem is not eliminated within the
prescribed one hundred fifty (150) day period, the Problem Member shall
immediately convey its Ownership Interest under the agreement to the other
Member or an Affiliate designated by such other Member for the sum equal to the
then current fair market value determined as of the end of the most recent month
preceding the date of transfer. All qualification and other expenses relating to
the foregoing applications shall be borne by the respective parties submitting
the applications.

7.2 No Unsuitability Knowledge: Neither Blackhawk Gold nor Isle Colorado is
aware of any facts or circumstances which would make any Member or the officers,
directors, managers, or owners (directly or indirectly) of such Member, a Person
or entity unsuitable for licensing under applicable Colorado gaming laws, rules
and regulations.

7.3 Additional Regulatory Compliance Matters. The following restrictions shall
be in addition to and shall govern in the event of a conflict with, the
provisions of Section 7.1 above.

     The parties agree to cause the Company not to issue any voting securities
or other voting interests, except in accordance with the provisions of the
Colorado Limited Gaming Act and the regulations promulgated thereunder. The
issuance of any voting securities or other voting interests in noncompliance
with the preceding sentence shall be deemed not to be issued and outstanding
until (a) the Company shall cease to be subject to the jurisdiction of the
Colorado Limited Gaming Control Commission, or (b) the Colorado Limited Gaming
Control Commission shall, by affirmative action, validate said issuance or waive
any defect in issuance.

     No voting securities or other voting interests issued by the Company and no
interests, claim or charge therein or thereto shall be transferred in any manner
whatsoever except in accordance with the provisions of the Colorado Limited
Gaming Act and the regulations promulgated thereunder. Any transfer in violation
thereof shall be void until (a) the Company shall cease to be subject to the
jurisdiction of the Colorado Limited Gaming Control Commission, or (b) the
Colorado Limited Gaming Control Commission shall, by affirmative action,
validate said transfer or waive any defect in said transfer.

     If the Colorado Limited Gaming Control Commission at any time determines
that a holder of voting securities or other voting interests of this Company is
unsuitable to hold such securities or other voting interests, then the Company
may, within sixty (60) days after the findings of unsuitability, purchase such
voting securities or other voting interests of such unsuitable Person at the
lesser of (i) the cash equivalent of such Person’s investment in the Company, or
(ii) the current market price as of the date of the finding of unsuitability,
unless such voting securities or other voting interests are transferred to a
suitable Person (as determined by the Commission) within sixty (60) days after
the finding of unsuitability. Until such voting securities or other voting
interests are owned by Persons found by the Commission to be suitable to own
them, (a) the Company shall not be required or permitted to pay any dividend or
interest with regard to the voting securities or other voting interests, (b) the
holder of such voting securities or other voting interests shall not be entitled
to vote on any matter as the holder of the

7



--------------------------------------------------------------------------------



 



voting securities shall not for any purposes be included in the voting
securities or other voting interests of the Company entitled to vote, and (c)
the Company shall not pay any remuneration in any form to the holder of the
voting securities or other voting interests except in exchange for such voting
securities or other voting interests as provided in this paragraph.

ARTICLE 8:

GENERAL PROVISIONS

8.1 Amendment. This Agreement may be amended by the unanimous written agreement
of the parties. Any amendment will become effective upon such approval, unless
otherwise provided.

8.2 Representations. Each of the parties represents and warrants (which
representations and warranties shall survive the Closing) to each of the other
parties that, as of the signing of this Agreement and as of the Closing:



(a)   Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction where it purports to be organized, and is a United
States Person;   (b)   Such party has full power and authority to enter into and
perform this Agreement and, in the case of Blackhawk Gold and Isle Colorado, the
Operating Agreement;   (c)   All actions necessary to authorize the signing and
delivery of this Agreement and the Operating Agreement, and the performance of
the respective obligations of the parties to each of such agreements, have been
duly taken;   (d)   This Agreement and the Operating Agreement have each been
duly signed and delivered by a duly authorized officer or other representative
of each of the parties that are signatories thereto, and each such agreement
constitutes the legal, valid and binding obligation of each such party
enforceable in accordance with its respective terms (except as such
enforceability may be affected by applicable bankruptcy, insolvency or other
similar laws effecting creditors’ rights generally, and except that the
availability of equitable remedies is subject to judicial discretion);   (e)  
No consent or approval of any other Person is required in connection with the
signing, delivery and performance of this Agreement by the parties or the
Operating Agreement by Blackhawk Gold and Isle Colorado; and   (f)   The
signing, delivery and performance of this Agreement or the Operating Agreement
do not violate the organizational documents of such party, or any material
agreement to which such party is a party or by which such party is bound.

8.3 Unregistered Interests. Each Member (a) acknowledges that the Ownership
Interests are being offered and sold without registration under the Securities
Act of 1933, as amended, or under similar provisions of state law,
(b) represents and warrants that such Person is an accredited investor as
defined for federal securities laws purposes, (c) represents and warrants that
it is acquiring an Ownership Interest for such Person’s own account, for
investment, and

8



--------------------------------------------------------------------------------



 



with no view to the distribution of the Ownership Interest, and (d) agrees not
to Transfer, or to attempt to Transfer, all or any part of its Ownership
Interest without registration under The Securities Act of 1933, as amended, and
any applicable state securities laws, unless the Transfer is exempt from such
registration requirements.

8.4 Confidentiality. The Members shall consult with each other as to the form,
substance and timing of all public announcements regarding the Company or this
Agreement, and no public announcements regarding the Company or this Agreement
shall be made by one Member without the consent of the other, which consent
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing, a
Member may make such announcements, file such documents (including this
Agreement) with the Securities and Exchange Commission and other regulatory
authorities, and otherwise take such actions to comply with the requirements of
federal and state securities laws as it deems necessary; provided, however, that
to the extent reasonably practicable, each Member will provide the other with
the portion of any such announcement or filing that refers to the Company, this
Agreement and the transactions contemplated by it in advance of releasing or
filing the same.

8.5 Exclusivity. During the term of this Agreement, no Member nor any of its
Affiliates will seek to manage, develop or engage in a casino gaming operation
in Gilpin County, Colorado, except through this Agreement and the Operating
Agreement. Notwithstanding any other provision of this Agreement, the Members
acknowledge and agree that Nevada Gold’s interest in Gold Mountain Development
shall not be a violation of this exclusivity restriction, provided that Gold
Mountain Development does not include gaming operations of any kind.

8.6 Conflicts. In the course of operating gaming at the Company’s casinos, it is
expected that information will be shared between the Company and other
operations carried on by Affiliates of Isle Colorado and Blackhawk Gold. Also,
Affiliates of Isle Colorado and Blackhawk Gold will be entitled to carry on
existing gaming and hotel businesses, and to manage or develop any new gaming or
hotel business anywhere in the world, subject to Section 8.5. In the course of
operating any such gaming and hotel businesses, Isle Colorado and Blackhawk Gold
and their respective Affiliates will be entitled to solicit customers in
competition with the Company’s casinos anywhere in the world, including Gilpin
County, Colorado, and Teller County, Colorado, and any such activities shall not
be deemed to be a conflict of interest or breach of any fiduciary obligation on
the part of Isle Colorado or Blackhawk Gold.

8.7 Waivers Generally. No course of dealing will be deemed to amend or discharge
any provision of this Agreement. No delay in the exercise of any right will
operate as a waiver of such right. No single or partial exercise of any right
will preclude its further exercise. A waiver of any right on any one occasion
will not be construed as a bar to, or waiver of, any such right on any other
occasion.

8.8 Remedies for Breach. The rights and remedies of the parties set forth in
this Agreement are neither mutually exclusive nor exclusive of any right or
remedy provided by law, in equity or otherwise. The parties agree that all legal
remedies (such as monetary damages), subject to the dispute resolution
provisions of Article 6, as well as all equitable remedies (such as specific
performance), will be available for any breach or threatened breach of any
provision of this Agreement; provided, however, that no breach or threatened
breach of this Agreement shall

9



--------------------------------------------------------------------------------



 



serve as the basis for or entitle any party to assert any claim against the
Company for damages or for any injunctive or equitable remedy against the
Company.

8.9 Notices. Any notices (including any communication or delivery) required or
permitted under this Agreement will be in writing and will be addressed as
follows:

         

      If to Isle Colorado:

      Casino America of Colorado, Inc.

      Attention: President

      1642 Popps Ferry Road

      Biloxi, MS 39532
 
       
With a copy to:
      Allan B. Solomon

      2200 Corporate Blvd., NW, Suite 310

      Boca Raton, FL 33431
 
       

      If to Blackhawk Gold:

      Blackhawk Gold, Ltd.

      3040 Post Oak Boulevard, Suite 675

      Houston, Texas 77056

      Telephone: (713)621-2245

      Telecopier: (713) 621-6919

      Attention: H. Thomas Winn
 
       
With a copy to:
      Brewer & Pritchard, P.C.

      Three Rivenvay, Suite 1800

      Houston, Texas 77056

      Telephone: (713)209-2950

      Telecopier: (713) 659-5302

      Attention: Thomas Pritchard

All notices may be made by mail, personal delivery, courier service or facsimile
machine, and will be effective upon delivery. Any Member may change such
Person’s address by notice to each other Member.

8.10 Costs. If the Company or any Member retains counsel for the purpose of
enforcing or preventing the breach or any threatened breach of any provision of
this Agreement or the Operating Agreement or for any other remedy relating to
it, then the prevailing party will be entitled to be reimbursed by the
nonprevailing party for all costs and expenses so incurred (including reasonable
attorneys’ fees, costs of bonds, and fees and expenses for expert witnesses)
unless the arbitrator or other trier of fact determined otherwise in the
interest of fairness.

8.11 Indemnification. Subject to Section 2.4 above, each Member hereby
indemnifies and agrees to hold harmless the Company and each other Member from
any liability, cost or expense arising from or related to any act or failure to
act of such Member which is in violation of this Agreement or the Operating
Agreement.

10



--------------------------------------------------------------------------------



 



8.12 Partial Invalidity. Wherever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if for any reason any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable in any respect, such
action will not affect any other provision of this Agreement. In such event,
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in it.

8.13 Entire Agreement. This Agreement, together with the Operating Agreement,
which is incorporated by reference herein, contains the entire agreement and
understanding of the Members with respect to its subject matter, and it
supersedes all prior written and oral agreements. No amendment of this Agreement
will be effective for any purpose unless it is made in accordance with
Section 8.1.

8.14 Benefit. The contribution obligations of each Member will inure solely to
the benefit of the other Members and the Company, without conferring on any
other Person any rights of enforcement or other rights.

8.15 Binding Effect. This Agreement is binding upon, and inures to the benefit
of, the Members and their permitted successors and assigns; provided that, the
parties acknowledge that any Transferee will have only the rights specified in
Section 14.6 of the Operating Agreement (and no rights under this Agreement)
unless admitted as a substitute Member in accordance with the Operating
Agreement.

8.16 Further Assurances. Each Member agrees, without further consideration, to
sign and deliver such other documents of further assurance as may reasonably be
necessary to effectuate the provisions of this Agreement.

8.17 Headings. Article and section titles have been inserted for convenience of
reference only. They are not intended to affect the meaning or interpretation of
this Agreement.

8.18 Terms. Terms used with initial capital letters will have the meanings
specified, applicable to both singular and plural forms, for all purposes of
this Agreement. All pronouns (and any variation) will be deemed to refer to the
masculine, feminine or neuter, as the identity of the Person may require. The
singular or plural include the other, as the context requires or permits. The
word include (and any variation) is used in an illustrative sense rather than a
limiting sense.

8.19 Governing Law; Conflicts with Operating Agreement. This Agreement will be
governed by, and construed in accordance with, the laws of the State of Colorado
(except to the extent preempted by any federal law or the gaming laws of any
state or governmental agency having jurisdiction over the affairs of any
Member). For purposes of the Act, this Agreement shall be deemed, together with
the Operating Agreement, as the operating agreement of the Company. Any conflict
or apparent conflict between the provisions of Article 3 of this Agreement and
the Operating Agreement or the Act will be resolved in favor of the Operating
Agreement except as otherwise required by the Act.

8.20 Brokers Fees. The parties represent and warrant to one another that no
brokers fees will be due and owing by the Company to any party in connection
with the operation of the Facilities.

11



--------------------------------------------------------------------------------



 



8.21 Approvals. The Members hereby approve the Development Plan, the Credit
Agreement and the Management Agreement.

8.22 Guarantees. In addition to the respective obligations of Isle of Capri and
Nevada Gold under this Agreement, Isle of Capri agrees to guarantee the
obligations of Isle Colorado under this Agreement and Nevada Gold agrees to
guarantee the obligations of Blackhawk Gold under this Agreement.

8.23 No Joint Venture. This Agreement shall not be deemed or construed to create
an agency relationship or joint venture among the parties hereto.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

     

  CASINO AMERICA OF COLORADO, INC.

  a Colorado corporation
 
   

  By:

--------------------------------------------------------------------------------


  Name:

--------------------------------------------------------------------------------


  Title:

--------------------------------------------------------------------------------

 
   

  BLACKHAWK GOLD, LTD.,

  a Nevada corporation
 
   

  By: -s- H. Thomas Winn

--------------------------------------------------------------------------------


  Name: H. Thomas Winn

  Title: PRESIDENT
 
   

  ISLE OF CAPRI CASINOS, INC.

  a Delaware corporation
 
   

  By:

--------------------------------------------------------------------------------


  Name:

--------------------------------------------------------------------------------


  Title:

--------------------------------------------------------------------------------

 
   

  NEVADA GOLD & CASINOS, INC.,

  a Nevada corporation,
 
   

  By: -s- H. Thomas Winn

--------------------------------------------------------------------------------


  Name: H. Thomas Winn

  Title: PRESIDENT

13